Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application EP 17196255.8 filed on 10/12/17.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 5-8, 11-17, 19-31, 33 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-2, 5, 7-8, 10, 13-14, 17-18, 26-27, 31-33, 38, 45 of U.S. Patent 11,006,181 (hereinafter ‘181). Claims 1, 7, 14, 17, 19, 23, 30, 31 are rejected in view of Claims 1, 2 and 5 of ‘181.  Claims 2, 5 are rejected in view of Claim 5 of ‘181.  Claims 6, 8, 11 are rejected in view of Claims 7, 8, 11, respectively, of ‘181.  Claims 12, 13 are rejected in view of Claim 10 of ‘181.  Claims 15-16, 20-21, 22, 24, 25, 26-27, 28, 29, 33 are rejected in view of Claims 13-14, 17-18, 18, 26, 27, 32-33, 38, 45, 27, respectively, of ‘181.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein: the prior art obtained from an Examiner’s search (SAXENA, US Pub. No.: 2016-0381398; SAUK, US Pub. No.: 2008-0008342; HOLZ, US Patent No.: 9,754,167; BILBREY, US Pub. No.: 2018-0140918) does not teach nor suggest in detail the limitations: 
“A content consumption device system configured to receive at least one first Audio Stream associated to a scene to be reproduced, wherein the content consumption device system comprises: at least one media Audio decoder configured to decode at least one Audio signal from the at least one first Audio Stream for the representation of the Audio and video scene to the user; a first processor configured to: decide, based at least on the user's movement data and/or user's selection and/or metadata, whether an Earcon is to be reproduced, wherein the Earcon is independent of the at least one Audio signal; and cause, at the decision that the Earcon is to be reproduced, the reproduction of the Earcon, wherein the content consumption device system is configured to generate and/or modify Earcon metadata; wherein the content consumption device system further comprises an Audio generator configured to generate at least one additional Stream, in which the Earcon is encoded, based on the Earcon metadata”
as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The primary prior art of record SAXENA as well as additional art SAUK do not teach or suggest in detail, alone or in reasonable combination with additional prior art, all the elements of the recited claims as presented by the Applicant.  
SAXENA does not disclose audio information message metadata, EARCON metadata, additional stream generation data, or EARCON processing.  
While SAUK does teach EARCON metadata and EARCON processing, SAUK does not disclose visual scene data incorporation, additional stream generation data, or disclose deciding based at least on the user's movement data, selection or metadata whether an EARCON is to be reproduced in combination with all the elements of each independent claim as presented by the Applicant. 
SAXENA only teaches a content consumption device system for a virtual reality that receives a video stream associated to an audio-video scene to be reproduced and receives a first audio stream associated to the audio-video scene to be reproduced. The prior art also teaches that the content consumption device system comprises of a media video decoder that decodes a video signal from the video stream for the representation of the audio-video scene to a user as well as comprising a media audio decoder for decoding an audio signal from the audio stream for the representation of the audio-video scene to the user.  The closest NPL McQUISTIN (McQUISTIN, “TCP goes to Hollywood” 2016) only discloses message metadata in an audio-video decoding system but is silent to as least EARCON metadata, additional stream generation data, or deciding based at least on the user's movement data, selection or metadata whether an EARCON is to be reproduced. 
Whereas, as stated above, Applicant’s claimed invention claims a content consumption device system that includes a media audio decoder for decoding an audio signal from an audio stream for the representation of audio and video scene to a user.  The claims also recite deciding, based at least on the user's movement data and/or user's selection and/or metadata, whether an Earcon is to be reproduced, wherein the Earcon is independent of the audio signal.  The claims further recite causing, at the decision that the Earcon is to be reproduced, the reproduction of the Earcon, wherein the content consumption device system either generates and/or modifies Earcon metadata.  Finally, the claims recite generating one additional stream, in which the Earcon is encoded, based on the Earcon metadata.
So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Claims 1-33 are allowed, but for any double patenting rejections contained herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481